This conviction should never have been obtained, nor ought it to be permitted to stand. Appellant was indicted as an accomplice to forgery. There is no contention or pretense that he committed the forgery. The evidence is barely sufficient, if sufficient at all, to sustain that part of the State's case that was intended to show the principal committed the forgery. However that may be, it is unnecessary here to discuss it. Appellant was charged with advising the woman to commit the forgery before the checks were written. The only evidence that I can find in this record which tends to corroborate the woman was the fact that she and appellant, either supposedly, or did in fact, have illicit sexual relations, but the fact that a man has illicit intercourse with a woman would not be corroboration, under the proof that he advised that woman to commit the crime of forgery. I thought my brethren would cite some authority laying down the proposition that illicit intercourse with a woman would be corroboration of her testimony that he advised her to commit the forgery, but they did not, nor have they furnished any valid reason why such intercourse would prove or tend to prove him an accomplice in the offense of forgery. I do not believe any candid legal mind can read this record and find any fact in it that would tend to place appellant in such attitude to this case as would warrant the conclusion that he did advise the woman to commit forgery. It is the first instance, so far as I am aware, where an Appellate Court has held that illicit sexual intercourse is corroboration of an accomplice witness to the crime of forgery. If adultery or fornication or illicit intercourse between a man and a woman is to be taken as evidence of forgery, this man might be guilty. But I do not assent to the affirmance on this theory, and it is all the State has in the way of corroboration, *Page 287 
and I believe my brethren ought not to have sustained this conviction upon that theory.
There are other questions in the case that ought to reverse it. The bills of exception reserved by appellant in the court below plainly manifest reasons why this judgment should be reversed. I do not care to go into a discussion of the questions further than as stated. It is not often a member of the court would be justified in dissenting from the facts, and never unless there is a want of sufficient evidence to justify a conviction in the face of our law which requires the overcoming of the presumption of innocence and reasonable doubt. If appellant had not indulged his amorous propensities, my brethren would have had nothing upon which to base their finding. He was evidently wrong morally and perhaps legally in his amours, but that is not evidence of forgery as my brethren seem to think it is, nor does it constitute corroboration of the accomplice.
I therefore dissent.